Citation Nr: 1811804	
Decision Date: 02/26/18    Archive Date: 03/07/18

DOCKET NO.  14-31 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a right knee disability, to include as secondary to a service-connected back disability; and if so, whether the reopened claim should be granted.  

2. Whether new and material evidence has been received in order to reopen a claim of entitlement to service connection for a left knee disability, to include as secondary to a service-connected back disability; and if so, whether the reopened claim should be granted.

3. Entitlement to restoration of a 40 percent rating for service-connected thoracolumbar DJD and DDD with scoliosis of the dorsal spine from October 1, 2016.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans
WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. O'Donnell, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1975 to September 1981 and from January 1983 to June 1995.      

This case comes before the Board of Veterans' Appeals (Board) on appeal from April 2011 and July 2016 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in October 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The Veteran filed a timely notice of disagreement with the denial of entitlement to service connection for a psychiatric disability in the April 2011 rating decision.  However, during the pendency of the appeal, in an April 2014 rating decision, the Veteran was granted entitlement to service connection for depressive disorder NOS.  As the Veteran has not disagreed with the effective date or rating assigned in that decision, it constitutes a full grant of the benefit sought on appeal.  Therefore, the Board has limited its consideration accordingly.      

The issues of entitlement to service connection for right and left knee disabilities and of entitlement to restoration of the 40 percent rating for service-connected thoracolumbar DJD and DDD with scoliosis of the dorsal spine are REMANDED to the AOJ.

 
FINDINGS OF FACT

1. A May 2009 rating decision denied reopening claims of entitlement to service connection for right and left knee disabilities.

2. The evidence received since the May 2009 rating decision is new and raises a reasonable possibility of substantiating the claims for entitlement to service connection for right and left knee disabilities.  


CONCLUSIONS OF LAW

1. New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a right knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

2. New and material evidence has been received sufficient to reopen a claim of entitlement to service connection for a left knee disability.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).

 
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran was originally denied entitlement to service connection for right and left knee disabilities in an April 2003 rating decision.  The Veteran did not appeal that decision.  The issues of entitlement to service connection for right and left knee disabilities were subsequently readjudicated on several occasions and in May 2009, the VA RO denied reopening the claims of entitlement to service connection for right and left knee disabilities based on a finding that new and material evidence had not been presented.  The Veteran did not appeal that decision.   

The evidence that has been received since the May 2009 rating decision includes June 2010 and December 2010 VA examination reports, an April 2011 VA opinion, and various VA medical records.  

The Board finds that the above-mentioned evidence is new and material.  In this regard, it is neither cumulative nor redundant of the evidence previously of record, and raises a reasonable possibility of substantiating the claims.  To this limited extent only, the appeal is granted.


ORDER

New and material evidence having been received, reopening of the claim of entitlement to service connection for a right knee disability is granted.

New and material evidence having been received, reopening of the claim of entitlement to service connection for a left knee disability is granted.


REMAND

The Board finds that additional development is required before the remaining claims on appeal are decided.

At the outset, the Board notes that the Veteran submitted a statement in August 2016 that constitutes a timely notice of disagreement with the reduction of his rating for his back disability from 40 percent to 20 percent, effective October 1, 2016; in the July 2016 rating decision.  A review of the record shows that the Veteran was not issued a statement of the case in response to that notice of disagreement.  Where a notice of disagreement has been filed with regard to an issue, and a statement of the case has not been issued, the appropriate Board action is to remand the issue for issuance of a statement of the case.  Manlincon v. West, 12 Vet. App. 238 (1999).

With regard to his claims of entitlement to service connection for right and left knee disabilities, the Board notes that the Veteran was afforded a VA examination of his knees in December 2010.  At that time, the examiner diagnosed arthritis in both knees.  The examiner opined that the Veteran's right and left knee disabilities were less likely as not caused by or the result of the Veteran's active service.  However, the examiner's rationale for the opinion provided was inconsistent and not supportive of the opinion provided. 

In April 2011, the Veteran's claims file was returned to the VA Medical Center for an addendum opinion.  At that time, the VA examiner opined that the Veteran's right and left knee disabilities were less likely than not a continuation of the knee pain that was treated during service.  The examiner's rationale was somewhat inconsistent and not supportive of the opinion provided.  

Neither the December 2010 VA examiner nor the April 2010 VA examiner provided an opinion as to whether the Veteran's right and left knee disabilities were caused or chronically worsened by his service-connected back disability.

Therefore, the Board finds that the Veteran should be afforded a new VA examination to determine the nature and etiology of his right and left knee disabilities.

Additionally, current treatment records should be identified and obtained before a decision is made with regard to the remaining issues on appeal. 

Accordingly, the case is REMANDED for the following action:

1. Issue a statement of the case on the issue of entitlement to restoration of a 40 percent rating for service-connected thoracolumbar DJD and DDD with scoliosis of the dorsal spine from October 1, 2016.  Inform the Veteran of the requirements to perfect an appeal of that issue.  If the Veteran perfects an appeal, return the case to the Board.  

2.  Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.  

3. Then, schedule the Veteran for a VA examination by an examiner with appropriate expertise to determine the nature and etiology of his right and left knee disabilities.  The claims file must be made available to, and reviewed by the examiner.  Any indicated studies should be performed.  

Based on the examination results and a review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present right and/or left knee disability is etiologically related to the Veteran's active service.  In forming the opinion, the examiner should presume that the Veteran is a reliable historian with regard to his reports of the onset and continuity of his symptoms.  The examiner should also specifically address the evidence of record showing the Veteran to have sought treatment for knee pain during active service.  

The examiner should also provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any currently present right and/or left knee disability was caused or chronically worsened by the Veteran's service-connected back disability, to specifically include any alter gait/body mechanics resulting from such.  

The rationale for all opinions expressed must be provided.

4. Confirm that the VA examination report and any medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

5. Then, readjudicate the issues on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


